Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 1 of 8




               Exhibit A
           Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 2 of 8



                              SUPREME COURT OF ARIZONA

KELLI WARD,                       )             Arizona Supreme Court
                                  )             No. CV-20-0343-AP/EL
             Plaintiff/Appellant, )
                                  )             Maricopa County
                 v.               )             Superior Court
                                  )             No. CV2020-015285
CONSTANCE JACKSON; FELICIA        )
ROTELLINI; FRED YAMASHITA; JAMES )
MCLAUGHLIN; JONATHAN NEZ; LUIS    )
ALBERTO HEREDIA; NED NORRIS;      )
REGINA ROMERO; SANDRA D.          )
KENNEDY; STEPHEN ROE LEWIS; and, )
STEVE GALLARDO,                   )             FILED 12/08/2020
                                  )
            Defendants/Appellees, )
                                  )
and                               )
                                  )
KATIE HOBBS, in her official      )
capacity as the Arizona Secretary )
of State; ADRIAN FONTES, in his   )
official capacity as the Maricopa )
County Recorder; and the MARICOPA )
COUNTY BOARD OF SUPERVISORS,      )
                                  )
                     Intervenors. )
                                  )
__________________________________)


                                    DECISION ORDER


     The     Court   accepted      jurisdiction    of    this    expedited     election

appeal   and   en    banc   has    considered    the   record,   the   trial    court’s

December 4, 2020 minute entry, and the briefing of Appellant Kelli

Ward, Defendant Biden Electors, Intervenors Maricopa County and the

Secretary of State, and amicus curiae The Lincoln Project.

     The     Secretary      duly   certified    the    statewide    canvass     and   on
             Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 3 of 8
Arizona Supreme Court No. CV-20-0343-AP/EL
Page 2 of 7

November 30, 2020, she and the Governor signed the certificate of

ascertainment for presidential electors, certifying that in Arizona

the Biden Electors received 1,672,143 votes and the Trump Electors

received 1,661,686 votes (a difference of 10,457 votes out of a total

of 3,333,829 cast for these two candidates).                       Although slim, the

margin was outside the one-tenth of one percent of the total number

of votes cast for both of the presidential electors which is the

statutory trigger for an automatic recount. A.R.S. § 16-661(A)(1).

         The Secretary’s certification followed Maricopa County’s audit.

Under      Arizona    law,     the   county   officer   in   charge    of     the   election

conducts a hand count prior to the canvass.                  A.R.S. § 16-602(B).         The

statute provides detailed instructions on the hand count process, and

in this case the November 9, 2020 Maricopa County hand count included

5000 early ballots and a hand count of Election Day Ballots from two-

percent of the vote centers.              The audit revealed no discrepancies in

the tabulation of the votes between hand count totals and machine

totals.        The County completed its canvass on November 23, 2020.1

Maricopa County is the only county implicated in this proceeding.

         Appellant filed her contest under A.R.S. § 16-673 raising three

statutory bases for a challenge under A.R.S. § 16-672 which include

“misconduct”         by   an   election   board   or    officer;      “[o]n    account    of

illegal votes”; or “[t]hat by reason of erroneous count of votes the


1
    https://azsos.gov/sites/default/files/2020_General_Maricopa_Hand_Count.pdf
           Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 4 of 8
Arizona Supreme Court No. CV-20-0343-AP/EL
Page 3 of 7

person    declared    elected      ...   did   not    in   fact    receive       the   highest

number of votes.”         A.R.S. § 16-672(A)(1), (4) and (5).                In her First

Amended Complaint, Appellant sought the inspection of an unspecified

number    of    ballots    under    A.R.S.     §     16-677,      which   authorizes      the

inspection of ballots before preparing for trial after the statement

of contest has been filed.

       Under Arizona law, “If any ballot, including any ballot received

from   early    voting,     is   damaged,      or    defective      so    that    it   cannot

properly be counted by the automatic tabulating equipment, a true

duplicate copy shall be made of the damaged ballot in the presence of

witnesses      and   substituted     for   the      damaged    ballot.     All     duplicate

ballots shall be clearly labeled ‘duplicate’ and shall bear a serial

number that shall be recorded on the damaged or defective ballot.”

A.R.S. § 16-621(A).

       In this election, Maricopa County had 27,869 duplicate ballots

pertaining to the Presidential Electors. Witness testimony explained

that   “duplicate     ballots”      include    those       reflecting     “overvotes”      or

votes for more than one candidate; overseas ballots; and ballots that

are damaged or otherwise cannot be machine tabulated.                              The trial

court also heard testimony from a number of witnesses who presented

credible testimony that they saw errors in which the duplicate ballot

did not accurately reflect the voter’s apparent intent as reflected

in the original ballot.

         Before the trial, the parties conducted a review of randomly
          Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 5 of 8
Arizona Supreme Court No. CV-20-0343-AP/EL
Page 4 of 7

chosen sample ballots.            The first review was of 100 ballots and the

second was of 1526 ballots, and of the 1626 total, there were nine

errors, (1617 correct duplicate ballots) that if correct would have

given the Trump Electors an additional seven votes and the Biden

Electors an additional two votes. The Secretary maintains that this

constitutes      an    error    of     no   more    than    0.37%    within    the     sample.

Appellant argues that the error rate was 0.55%, and the trial court

concluded       the    results       were    “99.45%       accurate.”      When      this    is

extrapolated      to   the     total    number     of    duplicate   ballots      it   is   not

sufficient to come close to warranting a recount under A.R.S. § 16-

661.

       Although Appellant requested additional time and the opportunity

to    review    additional      ballots,      Appellant      offered      no   evidence      to

establish that the 1626-ballot sample was inadequate to demonstrate

any    fraud,    if    present.        As   the    trial    court    noted,    this    review

confirmed      the    witness    testimony        that   there   were    mistakes      in   the

duplication process, the mistakes were few, and when brought to the

attention of election workers, they were fixed.                         Extrapolating this

error rate to all 27,869 duplicate ballots in the county would result

in a net increase of only 103 votes based on the 0.37% error rate or

153 votes using the 0.55% error rate, neither of which is sufficient

to call the election results into question.

       The parties also presented evidence after reviewing a sample of

the envelope signatures on mail-in ballots.                   Their experts determined
           Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 6 of 8
Arizona Supreme Court No. CV-20-0343-AP/EL
Page 5 of 7

that out of 100 signatures, six to eleven of the signatures were

“inconclusive” but neither expert could identify any sign of forgery

or   simulation     and   neither        could   provide    any      basis    to    reject    the

signatures.

       Election      contests      are    “purely     statutory       and     dependent      upon

statutory provisions for their conduct.” Fish v. Redeker, 2 Ariz.

App.   602   (1966).        Elections       will    not    be   held       invalid   for     mere

irregularities       unless   it    can     be     shown   that      the    result   has     been

affected     by    such   irregularity.          Territory      v.    Board    of    Sup’rs    of

Mohave County, 2 Ariz. 248 (1887).                   The validity of an election is

not voided by honest mistakes or omissions unless they affect the

result, or at least render it uncertain. Findley v. Sorenson, 35

Ariz. 265, 269 (1929).           Where an election is contested on the ground

of illegal voting, the contestant has the burden of showing that

sufficient illegal votes were cast to change the result, Morgan v.

Board of Sup’rs, 67 Ariz. 133 (1948).

         The legislature has expressly delegated to the Secretary the

authority     to    promulgate     rules     and    instructions       for     early    voting.

A.R.S. § 16-452(A).         After consulting with county boards and election

officials, the Secretary is directed to compile the rules “in an

official     instructions        and      procedures       manual.”            The     Election

Procedures Manual or “EPM,” has the force of law. The Court recently

considered a challenge to an election process and granted relief

where the county recorder adopted a practice contrary to the EPM.
           Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 7 of 8
Arizona Supreme Court No. CV-20-0343-AP/EL
Page 6 of 7

Arizona Pub. Integrity All. v. Fontes, ___ Ariz. ___, 475 P.3d 303,

305 (Ariz. November 5, 2020). Here, however, there are no allegations

of any violation of the EPM or any Arizona law.

      Intervenor Maricopa County argues that the trial court could not

entertain this challenge under A.R.S. § 16-672(A) which authorizes a

contest of the “election of any person declared elected to state

office.”      Intervenors/Defendants/Amicus contend that the Court must

decide this matter within the “safe harbor” deadline of 3 U.S.C. § 5.

      The Court concludes, unanimously, that the trial judge did not

abuse his discretion in denying the request to continue the hearing

and permit additional inspection of the ballots. The November 9, 2020

hand count audit revealed no discrepancies in the tabulation of votes

and the statistically negligible error presented in this case falls

far short of warranting relief under A.R.S. § 16-672. Because the

challenge fails to present any evidence of “misconduct,” “illegal

votes”   or    that    the   Biden   Electors    “did    not   in   fact    receive   the

highest number of votes for office,” let alone establish any degree

of   fraud    or   a   sufficient     error     rate    that   would   undermine      the

certainty of the election results, the Court need not decide if the

challenge was in fact authorized under A.R.S. § 16-672 or if the

federal “safe harbor” deadline applies to this contest.                    Therefore,

      IT IS ORDERED affirming the trial court decision and confirming

the election of the Biden Electors under A.R.S. § 16-676(B).

      IT IS FURTHER ORDERED directing Defendants/Intervenors to file a
           Case 2:20-cv-02321-DJH Document 81-1 Filed 12/08/20 Page 8 of 8
Arizona Supreme Court No. CV-20-0343-AP/EL
Page 7 of 7

response, which may be a collective response, to Appellant’s Motion

to Unseal Exhibits no later than Friday, December 11, 2020.

      IT   IS   FURTHER    ORDERED   denying    the   Secretary’s    request   for

attorneys’ fees under A.R.S. § 12-349.

      DATED this 8th day of December, 2020.



                                         _____/S/_________________
                                          ROBERT BRUTINEL
                                          Chief Justice




TO:

Dennis I Wilenchik
N L Miller Jr
John D Wilenchik
Sarah R Gonski
Daniel A Arellano
Roy Herrera
Joseph I Vigil
Joseph Branco
Thomas P Liddy
Emily M Craiger
Joseph Eugene La Rue
Roopali H Desai
Kristen M Yost
Susan M Freeman
Bruce E Samuels
Hon. Randall H Warner
Hon. Jeff Fine
